Name: 88/116/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lazio) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  farming systems
 Date Published: 1988-03-05

 Avis juridique important|31988D011688/116/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lazio) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 05/03/1988 P. 0040 - 0041*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lazio) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/116/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas, on 25 June 1987, the Italian Government forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, Decision 361 of the region of Lazio of 21 May 1987 adopting provisions for implementing Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures; whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatability of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the later and the need to ensure that the various measures are properly related; Whereas the regional aid referred to in point 2 of the Decision must be revised in order to fall within the limits imposed in Articles 4 and 8 (2) of Regulation (EEC) No 797/85; Whereas first installation within the meaning of Article 7 of Regulation (EEC) No 797/85 may be regarded only as the acquisition of the status of farmer or joint farmer attested by a deed guaranteeing that the young farmer has assumed at the time of installation legal and financial responsibility for the management of the holding; whereas, consequently, only cases which meet these criteria may be regarded as being eligible; Whereas the Community financial contribution to the special aids for the installation of young farmers provided for in point 1.12 of the Annex to the Decision of the region of Lazio is limited to those cases only which satisfy the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/8; whereas, consequently, only aid granted to young farmers with a diploma as referred to in the second indent of the first subparagraph of point 1.3 of the Annex to the regional Decision or who have followd a training course as referred to in the second subparagraph of point 1.3 of that Annex may be reimbursed pursuant to Article 7 of that Regulation; Whereas the additional investment aids for young farmers referred to in point 1.12 (c) of the Annex to the regional Decision, where granted to young farmers who do not possess an occupational qualification as required under Article 7 (1) of Regulation (EEC) 797/85, must satisfy the conditions laid down in Article 8 (1) of that Regulation; Whereas this Decision does not concern the authorization provided for in Article 6 (5) of Regulation (EEC) No 797/85 as regards agricultural cooperatives; whereas the amount of investment provided for in point 1.13 of the Annex to the regional Decision may consequently not exceed 360 000 ECU until a decision is taken under Article 6 of that Regulation; Whereas this Decision does not concern the occupational training measures referred to in Title VI of the Annex to the regional Decision which are subject to Article 21 of Regulation (EEC) No 797/85; Whereas, subject to the above remarks, the provisions laid down in Decision 361 of the region of Lazio satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. Decision 361 of the region of Lazio of 21 May 1987 laying down rules for the application of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures satisfies the conditions governing the Community financial contribution to the common measure provided for in Article 1 of that Regulation, subject to the following conditions: (a) The region of Lazio shall notify the Commission before 31 December 1987 of the adjustment of the regional aids provided for in point 2 of its Decision of 21 May 1987; (b) The EAGGF contribution to the aids provided for in point 1.12 of the Annex to the regional Decision in favour of young farmers shall be confined to young farmers: - who assure for the first time legal and financial responsibility for the management at the holding, - who possess one of the diplomas referred to in the second indent of the first subparagraph of point 1.13 of the Annex to the regional Decision or who have followed a training course as referred to in the second subparagraph of point 1.3 of that Annex; (c) The amount of investment provided for in point 1.13 that may be made by cooperatives shall be limited to 360 000 ECU until such time as the Commission decides otherwise pursuant to Article 6 (5) of Regulation (EEC) No 797/85. 2. This Decision does not concern the occupational training measures provided for in Title VI of the Annex to Decision 361 of the region of Lazio. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.